PER CURIAM.
The City of Boca Raton seeks certiorari review of an order rendered by the circuit court sitting in its appellate capacity. The circuit court reversed orders by the City’s Code Enforcement Board, finding that two telecommunications towers, located on the property of an elementary school and a high school, violated the city’s zoning code.
In this proceeding, our review is limited to “whether the circuit court afforded procedural due process and whether the circuit court applied the correct law.” Haines City Community Dev. v. Heggs, 658 So.2d 523, 530 (Fla.1995).
As the respondent conceded at oral argument, the language of the circuit court’s order is too broad. Under the facts of this case, the telecommunications towers were authorized under section 235.193(8)(b), Florida Statutes (1999). We therefore deny the petition. We strike all language in the circuit court order beginning with the word “Furthermore.”
WARNER, C.J., DELL and GROSS, JJ., concur.